

117 S1639 IS: To amend the Energy Independence and Security Act of 2007 to reauthorize the energy efficiency and conservation block grant program. 
U.S. Senate
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1639IN THE SENATE OF THE UNITED STATESMay 13, 2021Mr. Merkley introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Energy Independence and Security Act of 2007 to reauthorize the energy efficiency and
 conservation block grant program. 1.Reauthorization of Energy Efficiency and Conservation Block Grant ProgramSection 548(a) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17158(a)) is amended—(1)in paragraph (1)—(A)by striking $2,000,000,000 and inserting $10,000,000,000; and(B)by striking 2008 through 2012 and inserting 2021 through 2030; and(2)in paragraph (2), in the matter preceding subparagraph (A), by striking program and all that follows through 2012 in subparagraph (C) and inserting program $50,000,000 for each of fiscal years 2021 through 2030.